DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Double Patenting Considerations:
U.S. Pat. No. 11,503,098:
The claim language of related patent ‘098 (same assignee and common inventors) does not disclose the “embedded synchronization data”(and other detailed steps), as seen in the independent claim language of the present Application.
Therefore, there are no double patenting rejections in the current Application with regard to ‘098.
Examiner notes that MQTT is based on asynchronous messaging.

U.S. Pat. Appl. No. 17/986,605:
The claim language of related Application ‘605 (same assignee and a common inventor) does not disclose the “embedded synchronization data”(and other detailed steps), as seen in the independent claim language of the present Application.
Therefore, there are no double patenting rejections in the current Application with regard to ‘605.


Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Claim 18 (line 8) recites “a hardware processor”.  For clarity this should be modified to “a hardware processor selected from the one or more hardware processors”

Claim 1 recites the limitation "the method" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the activation method”;

Claim 5 recites the limitation "the multiple data streams" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “multiple data streams”; or “multiple data streams selected from the one or more data streams”;

Claim 7 recites the limitation "the data stream" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “one of said one or more data streams”;
Claim 8 recites the limitation "the data stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “one of said one or more data streams”;

Claim 9 recites the limitation "each of the data streams" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “each of the one or more data streams”;

Claim 9 recites the limitation "at least one of the data streams" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “at least one of said one or more data streams”;
Claim 11 recites the limitation "at least one of the data streams" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “at least one of said one or more data streams”;
Claim 18 recites the limitation "at least one of the data streams" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “at least one of said one or more data streams”;

Claim 8 recites the limitation "the media player" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a media player”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of copending Application No. 17/700,562 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1 – 20 of the present Application are exact duplicates of claims 1 – 20 of copending Appl. No. 17/700,562.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/